[jsseparationagreementand001.jpg]
DocuSign Envelope ID: 79CF83BF-7D1A-44F4-A375-4CEB464453A2 SEPARATION AND
RELEASE OF CLAIMS AGREEMENT This Separation and Release of Claims Agreement (the
“Agreement”) is being entered into on July 27, 2020 (the “Agreement Effective
Date”) by and between Jay Scheiner (“Executive” or “you”) and Warehouse Goods
LLC. (the “Company”) (together, the “Parties”). WHEREAS, the Company and
Executive are parties to the Employment Agreement dated as of April 13, 2015
(the “Employment Agreement”), under which Executive currently serves as Chief
Operating Officer. WHEREAS, the Parties have mutually agreed to establish terms
for Executive’s separation from employment with the Company; and WHEREAS, the
Parties agree that the payments, benefits, and rights set forth in this
Agreement shall be the exclusive payments, benefits, and rights due to executive
in connection with Executive’s separation from employment with the Company. NOW,
THEREFORE, in consideration of the mutual covenants and agreement contained
herein, and for the other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows: 1. Executive’s effective date of separation from employment with
Company will be August 31, 2020 (the “Separation Date”). You hereby resign, as
of the Separation Date, from the position of Chief Operating Officer and from
any all other positions executive holds as an officer or employee of the
Company, and, as may be applicable, its subsidiaries, and further agrees to
execute and deliver any documents reasonably necessary to effectuate such
resignations, as requested by the Company. Your rights, if any, under COBRA to
continue your health benefits after they expire under this Agreement at your own
expense will be explained under separate cover. 2. Upon the Separation Date,
Executive shall be paid, in accordance with the Company’s regular payroll
practices, all unpaid base salary earned through the Separation date, as well as
reimbursement of any unreimbursed businesses expenses properly incurred through
the Separation Date for which executive has sought reimbursement (together, the
“Accrued Obligations”). As of the Separation Date, as full consideration for you
(i) signing and returning this Agreement in accordance with Section 18 below,
(ii) continuing your employment through the Separation Date, (iii) assisting
Company’s transition to a new Chief Operating Offer through the Separation Date,
and (iii) complying with the terms of this Agreement, the Company agrees to
provide you with (i) six (6) months of your salary, (ii) six (6) months of
continued benefits; including health benefits and your monthly car and cell
phone allowances, and, (iii) the acceleration of vesting for all unvested
profits interests, membership interests, stock, stock options, and other equity
awards, including but not limited to those awarded pursuant to the Profits
Interest Award Agreement between Greenlane Holdings, LLC (f/k/a Jacoby Holdings,
LLC) and Executive, dated December 5, 2016, as amended by the Profits Interest
Holder 3499419



--------------------------------------------------------------------------------



 
[jsseparationagreementand002.jpg]
DocuSign Envelope ID: 79CF83BF-7D1A-44F4-A375-4CEB464453A2 Agreement dated
December 17, 2018 (“Severance”) under the terms described in Section 4 below.
You acknowledge that unless you enter into this Agreement, you would not
otherwise receive any severance benefits from the Company. The Company’s
provision to you of the Severance Payment is not, and should not be construed
as, an admission of liability or wrongdoing by the Company. 3. As Severance, as
full consideration for your execution of and compliance with this Agreement, and
your release of all claims against the Company as set forth in Section 4 below,
the Company agrees to: (a) Severance Payment. Provide you with a payment of
$149,200 representing six (6) months of salary including the monthly car and
cell allowances. The Company shall pay the Severance payment as salary
continuation in accordance with the Company’s payroll practices after this
Agreement becomes irrevocable pursuant to Section 18 below. The Company will
deduct from the Severance withholding taxes and other deductions which it is
required by law to make from wage payments to employees, in addition to any
deductions as necessary under Section 3 (b) below. (b) Benefits. Provide you
with six (6) months of benefits continuance as outlined on Exhibit A of the
Employment Agreement. (c) Retention of Class B Units i. All capitalized terms
used in this Section have the definition assigned to them in the Profits
Interest Holder Agreement. ii. Notwithstanding terms to the contrary in the
Profits Interest Holder Agreement, and notwithstanding Executive’s separation
from the Company, Executive shall retain all Class B units that have not vested
to Executive as of the Separation Date of this Agreement, and such Class B units
shall vest in accordance with the Profits Interest Holder Agreement. iii. All
remaining terms of the Profits Interest Holder Agreement remain in full force
and effect. In the event of any conflict between the terms of this Agreement and
the Profits Interest Holder Agreement, this Agreement shall govern. 4. In
consideration for the Severance, which you acknowledge to be good and valuable
consideration, you knowingly and voluntarily release and forever discharge the
Company, any of its parents, subsidiaries, divisions, and related companies, and
any of its past and present directors, managers, officers, shareholders,
partners, employees, agents, attorneys and servants, and each of their
predecessors, successors and assigns (the “Releasees”) from any and all
complaints, causes of action, or claims for relief, of any nature whatsoever,
known or unknown (the “Release”). This Release includes, without limitation, any
rights or claims relating in any way to your employment relationship with any of
the Releasees, or the termination thereof, including any claim arising under any
offer letter and/or employment agreement which you may - 2 -



--------------------------------------------------------------------------------



 
[jsseparationagreementand003.jpg]
DocuSign Envelope ID: 79CF83BF-7D1A-44F4-A375-4CEB464453A2 or may not have
executed, or arising under any statute or regulation, including, but not limited
to, any rights or claims you may have under the Age Discrimination in Employment
Act (ADEA), which prohibits age discrimination in employment; Title VII of the
Civil Rights Act of 1964, as amended, which prohibits discrimination in
employment based on race, color, national origin, religion, or sex; the Equal
Pay Act, which prohibits paying men and women unequal pay for equal work; the
Americans With Disabilities Act (ADA), which prohibits discrimination in
employment by reason of disability; the Employee Retirement Income Security Act
(ERISA), which protects employees’ interests in certain health and retirement
benefits; the Family and Medical Leave Act (FMLA), which protects employees’
rights to take certain leave periods; the Fair Labor Standards Act (FLSA), which
protects employees’ wages and regulates hours; the Federal Wiretap Act, the
Electronic Communications Privacy Act, and the Stored Communications Act, all of
which protect privacy; or any other federal, state, or local laws or regulations
which govern the workplace, including, without limitation, the Florida Civil
Rights Act, Florida Whistleblower Protection Act, Florida Workers’ Compensation
Law Retaliation provision, Florida Wage Discrimination Law, Florida Minimum Wage
Act, Florida Equal Pay Law, Florida AIDS Act, Florida Discrimination on the
Basis of Sickle Cell Trait Law, Florida OSHA, the Florida Constitution, the
Florida Fair Housing Act, Miami-Dade County Code, Chapter 11A, Broward County
Human Rights Act, Palm Beach County Code, Article VI, or any other state,
federal or local statute or regulation which may be applicable to the Company.
This Release also includes a release by you of any and all rights to be
indemnified by the Company under statute, common law, or Company policy, and any
and all claims for wrongful discharge, defamation, intentional tort, invasion of
privacy, and breach of contract, implied or otherwise. This Release includes
both claims that you know about and those you may not know about. You represent
that as of the date of your execution of this Agreement, you have incurred no
disability or injury in relation to or as a result of your employment and assert
no claim for any form of compensation for such disability, injury or job-related
condition. 5. You warrant that you have not filed any complaint, charge or claim
for relief (collectively, a “Lawsuit”) against any of the Releasees with any
local, state or federal court or administrative agency. You promise never to
file a Lawsuit asserting any claims that are released in Paragraph 4. Nothing in
this Agreement shall prevent you from participating in or cooperating with any
investigation or administrative proceeding conducted by the Florida Commission
on Human Relations, the Equal Employment Opportunity Commission, or any other
state or federal administrative agency. However, in the event that a Lawsuit
against any of the Releasees is filed with or instituted by any such agency, you
expressly waive and shall not accept any monetary damages or award arising from
said Lawsuit. Additionally, nothing in this Agreement prohibits or restricts you
(or your attorney) from initiating communications directly with, responding to
an inquiry from, or providing testimony before the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any other federal or state regulatory authority
regarding this Agreement or its underlying facts or circumstances or a possible
securities law violation. This Agreement does not limit your right to receive an
award for information provided to the SEC or FINRA. If you break your promise
set forth in this Paragraph, you will pay for all costs incurred by the
Releasees, including their reasonable attorneys’ fees, in defending against your
claims. This Paragraph does not apply to a - 3 -



--------------------------------------------------------------------------------



 
[jsseparationagreementand004.jpg]
DocuSign Envelope ID: 79CF83BF-7D1A-44F4-A375-4CEB464453A2 claim under the Older
Workers’ Benefit Protection Act (OWBPA) challenging the validity of the release
of ADEA claims in Paragraph 4. 6. You hereby waive any right to apply or reapply
for employment and agree that the Company has no obligation, contractual or
otherwise, to rehire, reemploy or recall you in the future. The existence of
this Agreement shall be a valid, non-discriminatory basis for rejecting any such
application or, in the event you obtain such employment, to terminate such
employment. 7. (a) You promise not to discuss or disclose the terms of your
separation from the Company or the amount or nature of the benefits paid to you
under this Agreement to any person other than your family members and your
attorney and/or financial advisor, should one be consulted, provided that those
to whom you may make such disclosure agree to keep said information confidential
and not disclose it to others. (b) You and the Company shall not disparage or
make any statement which might adversely affect the reputation of the Releasees
or You, respectively. For the purpose of this Paragraph, the term “disparage”
shall include, without limitation, any statement accusing the aforesaid
individuals or entities of acting in violation of any law or governmental
regulation or of condoning any such action, or otherwise acting in an
unprofessional, dishonest, disreputable, improper, incompetent or negligent
manner. 8. (a) You agree that you have had access to the Company’s confidential
information, including, but not limited to all proprietary information, data,
trade secrets, and know-how, including, without limitation, research, client
lists, markets, marketing and other plans, and financial data (“Confidential
Information”), that said Confidential Information is valuable to the Company,
and that the unauthorized release of that Confidential Information would cause
serious damage to the Company. You agree that you shall not disclose any of the
Company’s Confidential Information or trade secrets without the Company’s
written consent, and that the Employee Proprietary Rights and Confidentiality
Agreement executed by you on February 2, 2015 (the “NDA”) remains in full force
and effect and is incorporated herein by reference. All written materials,
records and documents made by you or coming into your possession during your
employment by the Company concerning the business or affairs of the Company
and/or its Confidential Information are the sole property of the Company and you
shall immediately deliver the same to the Company. You agree that you have or
will immediately return any Company property in your possession, calling cards,
cell phones, credit cards, keys, and identification badges. (b) Nothing in this
Agreement shall be construed to prevent disclosure of Confidential Information
as may be required by applicable law or regulation, or pursuant to the valid
order of a court of competent jurisdiction or an authorized government agency,
provided that the disclosure does not exceed the extent of disclosure required
by such law, regulation, or order. You shall promptly provide written notice of
any such order to an authorized officer of the Company. - 4 -



--------------------------------------------------------------------------------



 
[jsseparationagreementand005.jpg]
DocuSign Envelope ID: 79CF83BF-7D1A-44F4-A375-4CEB464453A2 (c) Notice of
Immunity under the Economic Espionage Act of 1996, as amended by the Defend
Trade Secrets Act of 2016. Notwithstanding any other provision of this
Agreement: (i) You will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that is
made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (2) in a complaint
or other document that is filed under seal in a lawsuit or other proceeding.
(ii) If you file a lawsuit for retaliation by the Company for reporting a
suspected violation of law, you may disclose the Company’s trade secrets to your
attorney and use the trade secret information in the court proceeding if you:
(1) file any document containing the trade secret under seal; and (2) do not
disclose the trade secret, except pursuant to court order. 9. You expressly
acknowledge that the terms of Paragraphs 7 and 8 are integral to this Agreement
and that if you break any of your promises set forth in these Paragraphs you
must pay to the Company all damages incurred by the Releasees, including
attorneys’ fees resulting from your breach of these promises. 10. You agree that
you will cooperate with the Company (or its parents, subsidiaries, affiliates or
related entities) and its legal counsel in connection with any matters in which
you have been involved and/or of which you have knowledge. Such cooperation
shall include, without limitation, answering questions and helping to transition
your duties and assignments to other employees of the Company. In addition, you
will cooperate with any current or future investigation or litigation relating
to any matter with which you were involved while providing services to the
Company, of which you have knowledge, or which occurred while you were providing
services to the Company. The Company will make good-faith efforts to provide you
with reasonable notice, whenever possible, of the need for your cooperation. 11.
This Agreement is intended to comply with the requirements of Section 409A, and
the parties hereby agree to amend this Agreement as and when necessary or
desirable to conform to or otherwise properly reflect any guidance issued under
Section 409A after the date hereof without violating Section 409A. In case any
one or more provisions of this Agreement fails to comply with the provisions of
Section 409A, the remaining provisions of this Agreement shall remain in effect,
and this Agreement shall be administered and applied as if the non- complying
provisions were not part of this Agreement. The parties in that event shall
endeavor to agree upon a reasonable substitute for the non-complying provisions,
to the extent that a substituted provision would not cause this Agreement to
fail to comply with Section 409A, and, upon so agreeing, shall incorporate such
substituted provisions into this Agreement. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on you by Section 409A or damages for failing to comply with Section
409A. A termination of your employment hereunder shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amount or benefit constituting “deferred compensation” under
Section 409A upon or following a termination of employment - 5 -



--------------------------------------------------------------------------------



 
[jsseparationagreementand006.jpg]
DocuSign Envelope ID: 79CF83BF-7D1A-44F4-A375-4CEB464453A2 unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” In the event that any payment or benefit made hereunder or under
any compensation plan, program or arrangement of the Company would constitute
payments or benefits pursuant to a non-qualified deferred compensation plan
within the meaning of Section 409A and, at the time of your “separation from
service” you are a “specified employee” within the meaning of Section 409A, then
any such payments or benefits shall be delayed until the six-month anniversary
of the date of your “separation from service.” Each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A. All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A. All reimbursements for expenses paid pursuant hereto
that constitute taxable income to you shall in no event be paid later than the
end of the calendar year next following the calendar year in which you incur
such expense or pays such related tax. Unless otherwise permitted by Section
409A, the right to reimbursement or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit and the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, respectively, in any other taxable year. 12.
This Agreement shall be governed in all respects, including as to
interpretation, substantive effect and enforceability, by the laws of the State
of Florida, without regard to conflicts of law provisions thereof that would
require application to the laws of another jurisdiction other than those that
mandatorily apply. Each party hereby irrevocably submits to the jurisdiction of
the courts of the State of Florida and the federal courts of the United States
of America located in the County of Palm Beach solely in respect of the
interpretation and enforcement of the provisions of this Agreement. Disputes
arising under and in connection with this Agreement shall be heard in the State
of Florida, County of Palm Beach or in such other place as the parties hereto
may agree, unless applicable law requires otherwise. 13. This Agreement is the
entire agreement between you and the Company regarding the termination of your
engagement. All writings and agreements between you and the Company or any of
the Company’s affiliates, including any offer letter and/or employment agreement
which you may or may not have executed, are hereby terminated. You acknowledge
that neither the Company nor any of the Releasees have made any promises to you
other than those contained in this Agreement. 14. This Agreement may be executed
in two or more counterparts, each of which shall be an original, but all of
which shall constitute one and the same instrument. A facsimile signature shall
be as valid and binding as an original. 15. No breach of any provision(s) of
this Agreement may be waived unless in writing. This Agreement may be amended
only by a written agreement executed by the parties in interest at the time of
the amendment. - 6 -



--------------------------------------------------------------------------------



 
[jsseparationagreementand007.jpg]
DocuSign Envelope ID: 79CF83BF-7D1A-44F4-A375-4CEB464453A2 16. If any provision
of this Agreement is determined to be invalid, unenforceable, or void, such
provision shall be enforced to the greatest extent permitted by law, and the
remainder of this Agreement and such provision as applied to other persons,
places, and circumstances shall remain in full force and effect. 17. You
understand that the Company has given you a period of twenty-one (21) days to
review and consider this Agreement before signing it. You further understand
that you may use as much of this twenty-one (21) day period as you wish prior to
signing. 18. You may revoke this Agreement within seven (7) days of the date on
which you sign it by delivering a written notice of revocation to Douglas
Fischer, General Counsel at 1095 Broken Sound Parkway NW, Suite 300, Boca Raton,
FL 33487, dfischer@gnln.com no later than the close of business on the seventh
day after you sign and deliver this Agreement to the Company. If you revoke this
Agreement, it will not be effective or enforceable, and the Company will not
provide you with the benefits described in Paragraph 2. 19. The Company
encourages you to consult with an attorney before signing this Agreement. You
understand that whether or not you do so is your decision. YOU ACKNOWLEDGE THAT
YOU HAVE CAREFULLY READ THIS AGREEMENT AND RELEASE, UNDERSTAND IT, AND ARE
VOLUNTARILY ENTERING INTO IT OF YOUR OWN FREE WILL, WITHOUT DURESS OR COERCION,
AFTER DUE CONSIDERATION OF ITS TERMS AND CONDITIONS. YOU FURTHER ACKNOWLEDGE
THAT EXCEPT AS STATED IN THIS AGREEMENT, NEITHER THE COMPANY NOR ANY
REPRESENTATIVE OF THE COMPANY HAS MADE ANY REPRESENTATIONS OR PROMISES TO YOU.
WAREHOUSE GOODS LLC ACCEPTED AND AGREED: By: 7/28/2020 Date: 7/28/2020 Date: - 7
-



--------------------------------------------------------------------------------



 
[jsseparationagreementand008.jpg]
DocuSign Envelope ID: 79CF83BF-7D1A-44F4-A375-4CEB464453A2 - 8 -



--------------------------------------------------------------------------------



 